Connor, J.
“In the absence of a statutory or contractual obligation, there is, as a general rule, no duty resting upon the employer to provide surgical or medical attendance or medicine for an employee who is injured or becomes ill while in his employment, except, perhaps, in a case in which the employee gives service without compensation.
“However, there is a tendency upon the part of the courts to hold that where in the course of his employment a servant suffers serious injury or is suddenly stricken down in a manner indicating immediate and emergent need of aid to save him from death or serious harm, the master, if present, is bound to take such reasonable measure or make such reasonable effort as may be practicable to relieve him, even though the master is not chargeable with fault in bringing about the emergency, and in some jurisdictions it is said to be the duty of the employer to provide medical or surgical assistance in the case of an emergency where it is imperatively demanded to save life or prevent serious bodily injury.
“Hence, it has been held that a railroad company, in the absence of any contract obligation or a statute regulating the subject, is under a legal duty to use reasonable care in furnishing medical aid and suitable attention to its employees who are injured in the course of their employment, although the injury may not have been caused by the negligence of the company, and there is authority in behalf of extending this rule to all employees engaged in hazardous employment.” 39 C. J., 240.
‘‘If an employee of a railroad company is injured as a result of hazards to which his employment exposes him, and if his injuries are of such a nature as to render him incapable of caring for himself, it becomes the duty of the company to take such steps as are reasonably necessary and proper, under the circumstances, to prevent an aggravation of the injury through exposure or for the want of medical or surgical assistance.” Tippecanoe L. & T. Co. v. Cleveland, etc., R. Co., 57 Ind. A., 644, 104 N. E., 866.
“The courts have also found much difficulty in settling on a ground on which to rest the liability of the master in cases like this when there is no contract or statute imposing the duty of taking care of an injured *765servant. We think, bowever, it may well be put upon tbe ground that as it would be a cruel and inhumane act to leave a helpless servant who was injured in the course of his employment to suffer or die from want of care and attention, there is an obligation growing out of the relation of master and servant that puts upon the master the duty of taking such reasonable care of the servant as the existing circumstances will permit.” Troutman v. Louisville, etc., R. Co., 119 Ky., 145, 200 S. W., 488.
“When an employee is engaged in any dangerous business for the master, and while in the performance of his duties, as such, he is so badly injured that he is thereby rendered physically or mentally incapable of procuring medical assistance for himself, then that duty as a matter of law is devolved upon the master and he must perform that duty with reasonable diligence and in a reasonable manner, through the agency of such of his employees as may be present at the time.” Hunicke v. Meramic Quarry Co., 262 Mo., 560, 172 S. W., 43, L. R. A., 1915-C, 789, Ann. Cas., 1915-D, 493.
In the instant case it is not alleged in the complaint that any of the employees of the defendant was present at the time the plaintiff fell from the platform at Weldon, or that the defendant had actual knowledge of the condition of the plaintiff as the result of his fall. Nor are facts alleged in the complaint from which it can be held that the defendant had constructive knowledge of such condition. At most, the defendant knew when and after its train left Weldon that the plaintiff, while engaged in the performance of his duties as a flagman on said train, had disappeared from the platform and had not returned to the train. This knowledge did not impose upon the defendant or any of its employees the duty to make an investigation to discover the cause of plaintiff’s disappearance from the platform or failure to return to the train. The plaintiff may have disappeared from the platform and failed to return to the train, while it was standing at the station at Weldon, voluntarily. No facts are alleged in the complaint which imposed upon the defendant or its employees the duty to presume to the contrary.
Conceding that if the defendant had known that the plaintiff had fallen from the platform at Weldon, and had thereby suffered injuries which required immediate attention, medical or otherwise, the law would have imposed upon the defendant the duty to exercise reasonable diligence to provide such attention, we cannot hold that in the absence of such knowledge such duty was imposed upon the defendant. We therefore And no error in the judgment dismissing the second cause of action alleged in the complaint. The judgment is
Affirmed.